DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-11 in the reply filed on 10 August 2022 is acknowledged.
Claims 12-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 August 2022, as described above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims seem to be inconsistent with the drawings and specification (specifically Figure 1).  Figure 1, the specification (specifically [0004]) and the claims seem to at least sometimes cover thermoset material however the claim requires the material be either melt processed or dissolved in a solvent.  At least some polyurethanes and polyureas are thermoset and thus it is unclear how this is possible and therefore the claim is unclear. Further it is unclear how a liquid thermoplastic material can be obtained from what was once a thermoset material.  Claims 2-10 do not seem to remedy the problems found in Claim 1 and thus are also rejected as being indefinite.
Claims 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 is indefinite as it seems to require both the melting and dissolving steps of Part b of Claim 1.  It is unclear how the melted polymer obtained solvent because those steps are alternative.  In other words, it is unclear how the solvent is obtained in Claim 11 if the b-step of claim 1 is melting.
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 6, and 11 contain limitations which are optional.  Optional limitations are indefinite because it is unclear whether the limitation is required or not. Claims 2-5 and 7-10 contain the optional limitation found in Claim 1. Further, Claim 6 requires “preferably while said objects are chilled”, it is unclear whether the limitation is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Murase et al. (JP S57 45027 (as provided by Applicant in IDS)).
Regarding Claims 1 and 2: Murase et al. disclose a method of recycling objects optionally in fragmented and/or melt-processed form, the objects comprising a polyurethane, (ii) a polymerized reactive diluent (vinyl chloride resin), and (iii) optionally, at least one plasticizer (optional and thus non-limiting), then melting said recyclable material and forming a new object from said liquid thermoplastic material (melt is molded into sheets) (Abstract). Murase et al. fails to specifically disclose wherein the additively manufactured objects comprise a blend of: (i) linear polyurethane, linear polyurea, linear copolymer thereof, or a combination thereof.  Instead discussing polyurethane generically.  However, absent a showing of unexpected results a person would have found linear polyurethane to work in the method of Murase.  Further while the method is disclosed as a recycling method it is not specifically recycling “additively manufactured” objects.  However, it is the Examiner’s position that this is a difference without a distinction in that once the objects have been fragmented or melted it would not matter what their original form only their composition. Further while Murase et al. fails to specifically disclose  (ii) a polymerized reactive diluent, such reactive diluents in the field of polymers are well known such as crosslinkers and photoinitiator.  Absent a showing of unexpected results, a person having ordinary skill in the art at the time of invention would have found such reactive diluents to be well within the skill of a routineer in the art.
Regarding Claim 3: Murase et al. disclose the invention as described above in the rejection of Claim 2.  As described above, Murase et al. fails to specifically disclose  (ii) a polymerized reactive diluent, however monofunctional (as well as polyfunctional) diluents in the field of polymers are well known such as crosslinkers and photoinitiators.  Absent a showing of unexpected results, a person having ordinary skill in the art at the time of invention would have found such reactive diluents to be well within the skill of a routineer in the art.
Regarding Claims 4, 8 and 9: Murase et al. disclose the invention as described above in the rejection of Claim 1.  As described above, Murase et al. disclose wherein said forming step is carried out by casting (casting of sheets onto rollers (Abstract)).
Regarding Claim 5 : Murase et al. disclose the invention as described above in the rejection of Claim 1.  Further while the method is disclosed as a recycling method it is not specifically recycling “additively manufactured” objects nor specifically described as supports.  However, it is the Examiner’s position that this is a difference without a distinction in that once the objects have been fragmented or melted it would not matter what their original form only their composition.
Regarding Claims 6 and 7: Murase et al. disclose the invention as described above in the rejection of Claim 1.  As described above, Murase et al. discloses crushing of the material to a size of less than 1mm (Abstract).
Regarding Claim 10 : Murase et al. disclose the invention as described above in the rejection of Claim 2.  As described above, Murase et al. wherein the method further comprises blending the recyclable material and at least one additional thermoplastic material prior to, during, or after melting or dissolving the recyclable material (as described above the recycled polyurethane is mixed with vinyl chloride resin, Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744